ORDER
Ronny Cunningham, an Illinois resident, filed an 86-page pro se complaint in the district court alleging that Maximus, apparently a company that collects child support payments, harassed, defamed, and stole money from him based on Maximus’s repeated attempts to collect child support payments. The district court granted Maximus’s motion to dismiss on the grounds that Cunningham failed to allege a basis for federal jurisdiction and that none was apparent from the complaint.
On appeal, Cunningham argues in the most general terms that the district court wrongly dismissed the complaint. We note that Cunningham’s appellate brief fails to conform to the requirements of Fed. R.App. Proc. 28(a)(9) and 30, because he failed to present a coherent legal argument supported by relevant legal authority. We have dismissed pro se litigants’ appeals for similar deficiencies. See, e.g., Anderson v. Hardman, 241 F.3d 544, 545-46 (7th Cir.2001). Cunningham has failed to present a coherent argument and to respond to the district court’s conclusion that he had not alleged a basis for federal jurisdiction.
DISMISSED